Case 1:19-cv-00461-LMB-TCB Document 505 Filed 08/02/21 Page 1 of 2 PagelD# 17005

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

NAVIENT SOLUTIONS, LLC, )
Plaintiff,
v. 5 19-cv-461 (LMB/TCB)
THE LAW OFFICES OF JEFFREY 5
LOHMAN, et al., )
Defendants.
ORDER

For the reasons stated in open court, it is hereby

ORDERED that the Lohman Defendants’ Motion in Limine Regarding Client Testimony
Elicited by Deposition Transcripts Obtained in the Underlying TCPA Cases [Dkt. No. 458] and
the Lohman Defendants’ Motion in Limine Regarding the Introduction of Evidence of Court’s
Comments Regarding Another Case [Dkt. No. 460] be and are GRANTED; and it is further

ORDERED that Plaintiff Navient Solutions, LLC’s Motion in Limine To Preclude
Defendants from Making Arguments or Presenting Evidence at Trial That Make Reference to
Unrelated Legal Proceedings Concerning Plaintiff and Preclude Expert Witness Wayne G.
Travell From Offering Improper Legal Opinions [Dkt. No. 448], the Lohman Defendants’
Motion in Limine To Exclude or Segregate Evidence of Damages Not Caused by Reason of the
RICO Violation [Dkt. No. 454], and the Lohman Defendants’ Motion in Limine Regarding
Testimony and Exhibits During Plaintiff's Case in Chief by Experts Who Were Not Properly or
Timely Designated [Dkt. No. 464] be and are GRANTED IN PART AND DENIED IN PART;

and it is further
Case 1:19-cv-00461-LMB-TCB Document 505 Filed 08/02/21 Page 2 of 2 PagelD# 17006

ORDERED that the Lohman Defendants’ Motion in Limine to Exclude Evidence of
Damages Purportedly Sustained by Student Loan Borrowers [Dkt. No. 456] and the Lohman
Defendants’ Motion in Limine To Exclude Evidence Relating to the Purportedly Unlawful or
Unethical Conduct of Non-Parties [Dkt. No. 462] be and are DENIED.

The Clerk is directed to forward copies of this Order to counsel of record.

Entered this aday of August, 2021.

Alexandria, Virginia
/sf

Leonie M. Brinkeiia
United States District Judge.

 
